Citation Nr: 0508262	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-26 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
September 11, 1952 rating decision that denied service 
connection for bronchial asthma.

2.  Entitlement to an effective date prior to January 2, 
2001, for the grant of service connection for bronchial 
asthma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from September 1950 
to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that found that new and material evidence had 
been submitted to reopen a claim for service connection for a 
lung disability, granted service connection for bronchial 
asthma, and assigned a 30 percent rating effective January 2, 
2001; and a June 2004 rating decision that found there was no 
clear and unmistakable error in the September 11, 1952 rating 
decision that denied service connection for bronchial asthma.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
bronchial asthma was denied by the RO in a September 1952 
rating decision.  The veteran was informed of the 
determination but did not appeal the decision.  

2.  The RO's September 1952 rating decision that denied 
service connection for bronchial asthma was reasonably 
supported by evidence then of record, and the evidence does 
not demonstrate that the RO incorrectly applied the statutory 
or regulatory provisions extant at that time such that the 
outcome of the claim would have been manifestly different but 
for the error.  

3.  The veteran filed a subsequent claim for service 
connection for bronchial asthma that was received by the RO 
on January 2, 2001.  




CONCLUSIONS OF LAW

1.  The September 11, 1952 rating decision that denied 
service connection for bronchial asthma did not contain clear 
and unmistakable error.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2004).  

2.  An effective date prior to January 2, 2001, for the grant 
of service connection for bronchial asthma is not warranted.  
38 U.S.C.A. §§ 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  

It has been determined by the United States Court of Appeals 
for Veterans Claims (Court) that the VCAA is not applicable 
to claims alleging clear and unmistakable error.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  With regard to the 
veteran's claim for an earlier effective date for the grant 
of service connection for bronchial asthma, the issue was 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on the veteran's 
request to reopen a claim for service connection for 
bronchial asthma.  Under 38 U.S.C. § 5103(a), VA, upon 
receipt of a complete or substantially complete application, 
must notify the claimant of the information and evidence 
necessary to substantiate the claim for benefits.  If, in 
response to notice of its decision on a claim for which 
section 5103 notice was provided, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  Here, the veteran was 
provided section 5103 notice with regard to the new and 
material requirement to reopen a claim for service connection 
in a February 2001 letter, and the claim was initially 
adjudicated in January 2002.  Hence, the exclusion from 
§ 5103 notice outlined in the General Counsel opinion is 
applicable.  

Furthermore, there is ample evidence of record on which to 
decide the claim for an earlier effective date.  Neither the 
veteran nor his representative has alluded to any additional 
medical or documentary records that might be available and 
which would be pertinent to the present claims.  Therefore, 
in light of the above, the Board finds that no further action 
is required in order to comply with VA's duty to assist under 
both the VCAA and the new regulations.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  

II.  Clear and Unmistakable Error

The veteran's initial claim for service connection for 
bronchial asthma was denied by the RO in a September 1952 
rating decision.  The veteran was informed of the 
determination but did not appeal the decision.  As such, that 
determination is considered final, although it may be 
reversed if found to be based upon CUE.  38 U.S.C.A. § 7105 
(West 2002).  The veteran asserts there was clear and 
unmistakable error (CUE) in the September 11, 1952 rating 
decision that denied service connection for bronchial asthma.  
Legal authority provides that, where CUE is found in a prior 
rating decision, the prior decision will be reversed or 
revised, and, for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2004).  
The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination.  The 
criteria are:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated,

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error. . . .

If a claimant-appellant wishes to reasonably 
raise CUE there must be some degree of 
specificity as to what the alleged error is 
and, unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to why 
the result would have been manifestly 
different but for the alleged error.  It must 
be remembered that there is a presumption of 
validity to otherwise final decisions, and 
that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even 
stronger.  

See Grover v. West, 12 Vet. App. 109, 111-112 (1999); 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 
Vet. App. 242, 245 (1994).  See also, Bustos v. West, 179 
F.3d 1378 (Fed. Cir. 1999), expressly adopting the 
"manifestly changed the outcome" language in Russell.  

The law and regulations in effect at the time of the 
September 1952 rating decision provided that service 
connection in general and fundamentally meant establishment 
of the incurrence of injury or disease or aggravation of a 
preexisting injury or disease resulting in disability 
coincidentally with the period of active service.  This could 
be accomplished by the presentation of affirmative facts 
showing the inception or aggravation of an injury or disease 
during active service or through the operation of statutory 
or regulatory presumptions.  Veterans Administration R&PR 
1063(A), effective August 9, 1946.  Determinations as to 
service connection were in general to be based on review of 
the entire evidence of record in the individual case with due 
consideration extended to the defined and consistently 
applied policy of the VA to administer the law under a broad 
and liberal interpretation consistent with the facts shown in 
each case.  Id.  

For the showing of chronic disease in service, there were 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, not merely isolated 
findings or diagnosis including the word chronic.  Continuity 
of symptomatology was required only where the condition noted 
during service was not in fact shown to be chronic or where 
the diagnosis of chronicity could be legitimately questioned.  
When the fact of chronicity during service was not, in the 
opinion of the adjudicating agency, adequately supported, 
then there could be reason to require some showing of 
continuity after discharge to support the claim.  Veterans 
Administration Regulation 1080(A), effective February 6, 
1952.  In addition, service connection could be granted for 
any disease properly diagnosed after discharge from service 
when all the evidence, including lay evidence and all 
evidence pertinent to the circumstances of service, 
established under the usual rules, including resolution of 
reasonable doubt in the claimant's favor, that the disease 
was incurred in service. Veterans Administration Regulation 
1078, effective January 26, 1949.  [The current versions of 
these regulations may be found at 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004)].  

In this case, the veteran argues that the September 11, 1952 
rating decision that denied service connection for bronchial 
asthma was clearly and unmistakably erroneous because the RO 
failed to consider, or misapplied, the relevant laws and 
regulations.  The claim is viable.  

However, based on a review of the record, the Board finds the 
RO correctly applied all the relevant laws and regulations in 
existence at the time of the September 1952 rating decision.  
In summary, the laws and regulations in effect at that time 
provided that service connection could be granted for a 
disability that was incurred in or aggravated by active 
military service; or service connection could be granted if a 
chronic disability that was manifested to a degree of 10 
percent or more within one year of discharge from active 
service.  

The veterans' service medical records did not demonstrate 
that he was seen for complaints of a respiratory condition, 
and no disease was diagnosed upon separation examination in 
June 1952.  In his Report of Medical History, completed at 
the time of his separation examination in June 1952, the 
veteran checked that he had experienced shortness of breath, 
pain or pressure in the chest, chronic cough, palpitation or 
pounding heart, ear, nose or throat trouble, and hay fever.  
However, no pertinent abnormal clinical findings were shown 
on separation examination.  

A VA hospitalization report indicated that the veteran was 
hospitalized 12 days after his discharge from active duty.  
He presented with complaints of shortness of breath.  He 
related that he first began to experience the shortness of 
breath two months prior to his discharge.  However, he had 
attributed it to his cigarette smoking and had not mentioned 
it.  Two days prior to the current admission, he experienced 
severe dyspnea upon walking one or two blocks.  He gave a 
history of wheezing attacks as a child, but he had not had 
any difficulty of this kind from age 13 to age 20.  
Examination of the lungs revealed asthmatic type of breath 
sounds that gradually diminished over a period of 48 hours.  
After the acute attack had subsided, he was given skin 
sensitivity tests.  It was found he was allergic to dust, 
timothy, oak, ragweed, grass, mold, feathers, and horses.  
The impression was that the veteran had experienced the 
natural course of his allergic disease.  The diagnosis was 
bronchial asthma, treated, improved.  

In the September 1952 rating decision, the RO concluded that 
there was no objective medical evidence that the veteran was 
treated for bronchial asthma during his active military 
service, and there was no presumptive period for asthma.  
Consequently, the RO concluded that the veteran did not have 
a chronic respiratory disability that was incurred in or 
aggravated by service.  This conclusion does not amount to 
legal error.  

In arguments in support of the claim, the veteran and his 
representative have asserted that the RO erred in 
September 1952 in not granting service connection for 
bronchial asthma because it was a chronic disease that was 
manifested within one year of discharge.  However, bronchial 
asthma was not considered to be a chronic disease.  In fact, 
it is still not included in the list of chronic diseases for 
which presumptive service connection may be granted.  See 
38 C.F.R. § 3.309(a) (2004).  The RO adequately explained 
there was no objective clinical evidence of bronchial asthma 
during active military service, and there was no presumptive 
period for asthma.  While the veteran reported a history of 
shortness of breath and cough at the time of separation from 
service, in the absence of objective clinical findings of any 
pulmonary abnormality on separation examination, the evidence 
supported a finding of no demonstration of continuity of 
symptomatology from service.  

In conclusion, the Board finds that the September 11, 1952 
rating decision was reasonably supported by the evidence of 
record, correctly applied prevailing legal authority, and was 
not undebatably erroneous.  Furthermore, the RO, in 
September 1952, had before it the correct facts as they were 
known at the time, and the RO's conclusion does not amount to 
legal error.  Hence, the veteran's claim that there was clear 
and unmistakable error in the September 11 1952 rating 
decision that denied service connection for bronchial asthma 
must be denied.  

B.  Earlier Effective Date

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  The 
effective date of a reopened claim is the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii) (2004).  

The veteran did not file a document that could be considered 
as a notice of disagreement when his original claim for 
service connection for bronchial asthma was denied by the RO 
in September 1952.  See 38 C.F.R. §§ 20.200, 20.201, 20.300, 
20.301, 20.302 (2004).  Consequently, the RO's September 1952 
rating decision became final.  See also, 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2004).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2004).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155 (2004).  An informal claim may 
consist of a VA report of examination or hospitalization, and 
the date of the examination or hospital admission will be 
accepted as the date of receipt of a claim if such a report 
relates to examination or treatment of a disability for which 
service connection has previously been established or a 
formal claim for compensation was disallowed for the reason 
that the service-connected disability was not compensable in 
degree.  See also, Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA has constructive knowledge of documents generated by VA 
medical facilities even if such records are not physically 
part of the claims file).  

On January 2, 2001, the RO received from the veteran a claim 
for service connection for bronchial asthma.  After the claim 
was successfully reopened, and service connection for 
bronchial asthma was granted by the RO in a May 2003 rating 
decision, the effective date assigned for the award was 
January 2, 2001, the date his claim was received.  There is 
no earlier communication in the file purporting to file a 
claim for service connection for bronchial asthma, and there 
are no VA examination or hospitalization reports dated 
between the initial denial and the veteran's claim to reopen 
which constitute an informal claim for service connection for 
a respiratory disability.  Under the facts presented here, 
January 2, 2001 is the earliest effective date that may be 
assigned.  See 38 C.F.R. § 3.400(q).  Accordingly, the Board 
finds that an effective date prior to January 2, 2001, for 
the grant of service connection for bronchial asthma and the 
assignment of a 30 percent disability rating, is not 
warranted.


ORDER

The claim that there was clear and unmistakable error in a 
final September 1952 rating decision that denied service 
connection for bronchial asthma is denied.  

An effective date prior to January 2, 2001, for the grant of 
service connection for bronchial asthma is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


